PER CURIAM.
This is an appeal from a judgment whereby the State of Texas recovered a joint and several judgment against Edward Miller and Credit Bureau of Laredo, Inc. for the sum of $35,000 for civil penalties. The transcript was timely filed in our Court on January 11, 1974. Briefs have been filed by appellant, Credit Bureau of Laredo, Inc. and by appellee, State. However, no brief was filed by appellant, Edward Miller, within thirty days as required by Rule 414, Texas Rules of Civil Procedure; nor has he sought to show good cause for failure to file same. On February 28, 1974, State filed its motion to dismiss the appeal of Edward Miller for such failure, and Miller did not reply to same.
Accordingly, we conclude that the appeal of Edward Miller should be dismissed for want of prosecution. Rule 415, Texas Rules of Civil Procedure; Rodriguez v. Flores, 426 S.W.2d 285 (Tex.Civ.App.— San Antonio 1968, no writ) ; Lee v. Owen, 404 S.W.2d 84 (Tex.Civ.App. — San Antonio 1966, no writ).
The appeal of Edward Miller is dismissed.